Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 17, 2008, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*974The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. He has no basis to now complain that the sentence was excessive (see People v Fanelli, 8 AD3d 296 [2004]; People v Mejia, 6 AD3d 630, 631 [2004]; People v Kazepis, 101 AD2d 816 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Covello, Eng, Leventhal and Austin, JJ., concur.